Citation Nr: 9928896	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-26 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a schizoaffective 
disorder, currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from April 1967 to July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1997 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran's schizoaffective disorder is not shown to be 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent 
for a schizoaffective disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded a disability evaluation 
examination.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Where service connection has been granted, and the pertinent 
issue is the evaluation assigned the service-connected 
disability, the Court has held that it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in order to 
better understand the current severity of the service-
connected disability, the Board has reviewed the full history 
of that disorder.  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  However, a private 
hospital record dated in May 1970 shows that the veteran was 
hospitalized for treatment of schizophrenia within one year 
after separation from service.  The veteran applied for 
disability compensation later in May 1970.  In a decision of 
November 1970, the RO granted service connection for paranoid 
schizophrenia, and assigned a 100 percent disability rating.  
The veteran was afforded a psychiatric examination by the VA 
in May 1972.  The examiner concluded that the paranoid 
schizophrenia was in partial remission, but was still 
productive of moderate to marked vocational and social 
impairment.  The RO confirmed the 100 percent rating in May 
1972.  

The veteran was afforded another disability evaluation 
examination in May 1975.  The examiner noted that the veteran 
was employed doing carpenter work.  Following mental status 
examination, the diagnosis was schizophrenia, paranoid type, 
in fair remission.  Subsequently, in a rating decision of 
June 1975, the RO reduced the rating from 100 percent to 50 
percent.  In a decision of September 1977, the RO further 
reduced the rating to 30 percent.  

Following another VA disability evaluation examination in 
August 1992, the diagnoses were (1) schizoaffective disorder 
and (2) alcohol dependence in remission.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55.  Subsequently, the RO revised the service-connected 
disability to reflect the current diagnosis of 
schizoaffective disorder, and increased the rating from 30 
percent to 50 percent.  The RO subsequently received a 
hospital summary from the Mercy Memorial Hospital dated in 
July 1992 shows that the veteran was initially admitted for a 
broken ankle, but was subsequently treated for his 
schizoaffective disorder.  In a decision of January 1993, the 
RO assigned a temporary total disability rating for the 
period of hospitalization, but otherwise confirmed the 50 
percent rating.  The RO also confirmed the 50 percent rating 
in decisions of February 1995 and October 1995.  In a 
decision of May 1996, the RO granted another temporary total 
disability rating based on a period of hospitalization.  In a 
decision of June 1996, the RO again confirmed the 50 percent 
rating.   

In March 1997, the veteran requested a disability rating 
higher than 50 percent for his service-connected psychiatric 
disorder.  The RO denied that request, and the veteran 
perfected this appeal.  The veteran contends that the RO made 
a mistake by failing to assign a disability rating higher 
than 50 percent for his service-connected schizoaffective 
disorder.  He asserts that the disorder is productive of 
severe impairment and prevents him from working.  He states 
that he is depressed and suicidal.  He does not trust himself 
around heavy machinery.  He points out that he has been 
hospitalized over a dozen times since 1969, and has been 
married and divorced twice due to his illness.  

Disability evaluations are determined by the application of a 
schedule of ratings based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Pursuant to the regulations effective 
November 7, 1996, and thereafter, Diagnostic Code 9211 
(38 C.F.R. § 4.130) provides that a 50 percent rating is 
warranted for a schizoaffective disorder where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The evidence in connection with the current claim for an 
increased rating includes a VA hospital summary from January 
1997 (mislabeled as from January 1996) which shows that the 
veteran was admitted in December 1996 for alcohol 
rehabilitation.  It was noted that he had been arrested for 
driving under the influence in October 1996 and had spent 27 
days in jail.  The veteran's history of psychotic symptoms, 
including depressive episodes and episodes of manic behavior 
with excessive spending, was also noted.  The veteran 
reported that he had been working as a carpenter for the last 
24 years, but was considering another field or getting 
further education.  

Mental status examination during the hospitalization revealed 
that the veteran was alert and oriented.  He had direct eye 
contact and was clean, well dressed, and well groomed.  He 
was very attentive to the examiner, and was interested in his 
recovery.  No motor abnormalities were noted.  Speech tone 
was normal.  He had notable difficulty expressing himself, 
but otherwise there were no abnormalities.  His affect was 
pleasant, full and appropriate to content.  His mood was 
euthymic.  He denied homicidal or suicidal ideation.  He also 
denied delusions and hallucinations.  His thought process was 
clear and goal directed.  He appeared to have moderate 
insight into his illness.  During the hospital course, he 
adapted well.  Although he initially appeared slightly 
paranoid of the expectations of people and plans for him, he 
quickly became more comfortable.  He was active in groups and 
interacted well with his peers.  

Throughout his hospital course he did not exhibit any 
psychotic symptoms, though a handwritten note on the summary 
indicates that he experienced grandiose delusions and 
delusions of reference on December 31, 1996.  His mental 
illness was described as being well controlled.  It was 
tentatively stated that he would be able to return to work 
after receiving treatment at the Battle Creek VA Medical 
Center, but that this was ultimately to be determined by the 
Battle Creek Medical Center depending on whether there were 
further occurrences of delusions.  The GAF score was 65.  

A VA hospital discharge summary dated in February 1997 shows 
that the veteran was hospitalized primarily for treatment of 
continuous alcohol dependency.  The diagnoses also included 
schizoaffective disorder.  He admitted to drinking 12 beers 
on a daily basis.  He also admitted to abusing marijuana.  He 
took Depakote, Stelazine, and Artane for psychotic symptoms.  
On mental status examination, he was oriented times three.  
No homicidal or suicidal thoughts were revealed.  He admitted 
to having a history of a bipolar disorder.  When asked to 
interpret "strike while the iron is hot," he said that you 
"should say something while you are still on the subject."  
During the hospital course, he was treated for his substance 
abuse problem.  He was also treated for his schizoaffective 
disorder and was seen on a consultation by the psychiatry 
service.  There was no homicidal or suicidal behavior.  On 
discharge, he was described as competent and was allowed to 
resume pre-hospitalization activity.  A GAF score of 65 was 
assigned.  

The veteran was afforded mental examination by the VA in 
April 1997.  The report shows that the veteran was living in 
the Veterans' Service Center where he had been for the past 
four months.  The examiner reviewed the history of the 
veteran's psychiatric disorder.  The veteran described his 
psychiatric illness as being episodic in which he had periods 
of relatively normal functioning, along with periods of 
illness.  He said that the episodes lasted for as long as a 
year and consisted of either depressive symptoms or manic 
symptoms with an elevated euphoric mood, racing thoughts, and 
increased spending.  As an example, he said that he once 
spent his entire bank account on a trip to Hawaii and ended 
up homeless there after spending all of his money.  He also 
reported that he had grandiose as well as paranoid delusions.  
He also said that he once believed that he was in touch with 
the planet Saturn.  He also reportedly heard auditory 
hallucinations which were usually commands.  He also 
described significant ideas of reference.  He also reported 
complaints of symptoms consistent with post-traumatic stress 
disorder.  

The VA mental examination report further shows that the 
veteran said that the reason he was seeking an increase in 
his compensation was that he felt that he had become more 
disabled during the past year.  He said that he had worked at 
seven different construction jobs, but had been repeatedly 
dismissed after only a few months of work.  He said that the 
employers had not given him any reason for the dismissals 
other than stating that the work had dried up and they no 
longer needed him.  He felt that he had actually been let go 
because he was too slow.  He blamed part of his slowness on 
his age, but also on the fact that he did not feel 
comfortable using power tools any longer as he was slightly 
unsteady and unsure of his control.  He had noticed that this 
was the case since he started using Depakote.  He also said 
that this had been even worse when he used to use lithium.  
He said that the problem sometimes led him to discontinue his 
medications, and that this had led to an exacerbation of his 
illness requiring hospitalization.  He said that a counselor 
had recommended that he return to school in order to seek 
alternative forms of employment, but he was dissatisfied with 
the recommendations by the counselor because he did not think 
that what they offered would provide adequate income.  

The veteran stated that his last drink or use of any 
substance had been in October 1996.  He said that he had been 
married twice.  The first marriage took place after he 
returned from Vietnam and lasted only one year.  The second 
marriage began in 1974 and lasted 20 years before his wife 
divorced him in 1994.  They had two children.  The veteran 
said that the only people he was close with were the ex-wife 
and children.  He said that one of the reasons for the 
divorce was a long term a pattern of bickering which turned 
into more serious argumentation.  He said that he was afraid 
that he might become more physically abusive.  He said that 
they had entertained the notion of getting back together, but 
that he was ambivalent about this.  

On mental status examination, the veteran was well groomed, 
and appropriately attired.  He was noted to have no 
difficulty with gait or motor control, although he was not 
asked to perform any challenging tasks.  His speech was of a 
normal rate, rhythm and volume.  His mood was somewhat 
dysphoric and he stated that it had been this way for months 
because he did not know what to do with respect to his need 
for gainful employment.  There was no discernable disorder of 
thought or perception.  There was also no homicidal or 
suicidal ideation.  Formal cognitive testing was not 
performed, however, the veteran had intact memory, attention 
capacity, language and orientation by gross observation.  

The examiner's diagnostic impression was that the veteran had 
symptoms most consistent with a schizoaffective disorder.  
Namely, he had an episodic illness with both manic and 
depressive episodes by DSM-IV criteria, at times with 
psychosis which outlasted the mood symptoms by as long as a 
month, but which was not present inter-episodically.  The 
examiner also concluded that the veteran met the full 
criteria for post-traumatic stress disorder and polysubstance 
abuse.  The examiner noted that the veteran's complaint that 
his Depakote was making it difficulty for him to perform fine 
motor skills was consistent with the use of that medication.  
He said that he could not say with certainly whether the 
medication was causing difficulty for the veteran at work, 
but that this was likely.  He noted that other helpful 
medications might be used in place of that medication.  The 
examiner stated that the veteran had severe chronic and acute 
psychosocial stressors including unemployment, divorce, 
straining familial and social relationships, social 
isolation, and a severe illness in his schizoaffective 
disorder.  The examiner assigned a current GAF of 60, and 
also stated that this was likely the veteran's best level of 
functioning in the last year.  

In regard to employment information, the Michigan Regional 
Council of Carpenters reported in December 1997 that the 
veteran had been employed as a carpenter from November 1973 
to October 1996.  He reportedly had not worked in the last 12 
months, and was taking medications that limited his ability 
to perform his duties.  A letter from that organization also 
dated in December 1997 stated that the veteran took several 
prescriptions which caused drowsiness and this restricted his 
ability to operate power tools.  It was further noted that a 
union carpenter must be prepared to work every aspect of his 
job including the use of power tools each and every day.

A letter dated in February 1998 from Michael A. McBain, 
Ph.D., at the Southeastern Michigan Veterans Service Center 
shows that the veteran was seen in that office in November 
1996 seeking counseling for substance abuse.  An evaluation 
was performed and it was found that in addition to being in 
legal trouble due to substance abuse, the veteran also 
suffered from manic depression with bipolar conditions.  The 
veteran was referred to the veteran's hospital in Ann Arbor 
Michigan where he spent 18 days in inpatient treatment.  From 
there, he reportedly was sent to the VA hospital in Battle 
Creek, Michigan where he spent 34 days in treatment for 
schizophrenia and manic depression.  The veteran reportedly 
took medication daily including Artane, Depakote, and 
Mellaril.  The veteran was described as being ready and 
capable of training in electronic technology or some related 
field.  After training he would be able to return to the work 
force.  However, he should not climb ladders or stand for 
lengths of time due to heel problems.  

In pertinent part, a GAF score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships. See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, 1994.  See also Shipwash v. Brown, 8 Vet. App. 240, 
242-43 (1995) (a GAF score estimated between 55 and 60  
represents a "moderate difficulty in social, occupational 
and school functioning").

After considering the evidence, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased rating.  Initially, to the extent symptoms are 
identifiable, the impairment associated with the veteran's 
alcohol abuse may not be considered when assigning the rating 
for his service-connected psychiatric disorder.  See 
38 C.F.R. § 4.14 (1998) (the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  

The Board also notes that the GAF score of 60 which was 
assigned following the April 1997 VA examination is 
considered to be reflective of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g. few friends, conflicts with peers or 
coworkers).  The scores of 65 assigned during the two 
hospitalizations indicate some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See 38 C.F.R. § 4.125 (61 Fed. Reg. 52700 
(1996)) (which incorporates the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders).  Thus, the various GAF scores 
which have been assigned are not inconsistent with the 
current 50 percent disability rating.  

The Board has considered the VA examiner's characterization 
of the schizoaffective disorder as severe.  However, the 
Board must assign an evaluation based on all of the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  See 
38 C.F.R. § 4.126(a) (1998).  In the present case, the mental 
examination findings during the hospital admissions and 
during the VA examination show that the veteran generally did 
not exhibit severe psychotic symptoms, but instead had 
generally good mental functioning.  

Accordingly, the evidence does not demonstrate 
schizoaffective disorder is not productive of occupational 
and social impairment characterized by deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Such symptoms were not 
shown on VA compensation examination or during the 
hospitalizations.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 50 percent for a 
schizoaffective disorder are not met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1)(1998).  In this 
regard, the veteran's recent hospitalizations were primarily 
for treatment of alcohol abuse.  The Board also notes that 
the VA examiner indicated that the difficulty which the 
veteran has experienced with using power tools might be 
avoided through use of a different medication.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996) 


ORDER

An increased rating for a schizoaffective disorder, currently 
rated as 50 percent disabling, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

